     Case 2:20-cv-00754-KJM-AC Document 14 Filed 11/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHANNON O. MURPHY, SR,                            No. 2:20-cv-00754 KJM AC
12                        Plaintiff,
13            v.                                        ORDER
14    LMC CONSTRUCTION,
15                        Defendant.
16

17          Plaintiff is proceeding in this matter pro se, and accordingly this motion was referred to

18   the undersigned pursuant to Local Rule 302(c)(21). On November 18, 2020, plaintiff filed an

19   amended complaint. ECF No. 13. Plaintiff’s case was closed on August 10, 2020. ECF Nos. 10,

20   12. Plaintiff is advised that documents filed since the closing date will be disregarded and no

21   orders will issue in response to future filings.

22          The court construes plaintiff’s filing of an amended complaint as a motion. Plaintiff’s

23   motion at ECF No. 13 will not be considered because the case is closed. Future filings in this

24   case will be disregarded.

25   DATED: November 19, 2020

26

27

28
                                                        1
